                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


 PHILADELPHIA INDEMNITY                              No. 2:18-cv-01190-CG-KRS
 INSURANCE COMPANY,

                  Plaintiff,
     vs.

 HIDALGO MEDICAL SERVICES; and
 KAIYRA SALCIDO

                 Defendants.

                ORDER EXTENDING TIME TO ANSWER OR RESPOND

       Upon consideration of the parties’ Joint Stipulation to Extend Time for Defendants to

Respond to Complaint, and good cause appearing:

       IT IS HEREBY ORDERED that Defendants shall answer or otherwise respond to

Plaintiff’s complaint on or before April 23, 2019.




                                               ______________________________________
                                                             Kevin Sweazea
                                                      United States Magistrate Judge




                                                1
